         Case 1:20-cv-07293-GHW Document 36 Filed 10/12/20 Page 1 of 2

                         LEVIN-EPSTEIN & ASSOCIATES, P.C.
_____________________________________________________________________________________________
                       420 Lexington Avenue • Suite 2525 • New York, New York 10170
                                T: 212.792-0046 • E: Joshua@levinepstein.com


                                                                                      October 12, 2020
Via Electronic Filing
The Honorable Judge Gregory H. Woods
U.S. District Court, Southern District of New York
500 Pearl St.
New York, NY 10007-1312

               Re:     The Pullman Group, LLC v. Isley et al
                       Case No.: 1:20-cv-07293-GHW

Dear Honorable Judge Woods:

       This law firm represents Plaintiff The Pullman Group, LLC (the “Plaintiff”) in the above-
referenced matter.

        Pursuant to Your Honor’s Individual Motion Practice Rules 1(A) and 1(E), this letter
respectfully serves to request an adjournment of the Pre-Motion Conference scheduled for October
15, 2020 at 1:00 p.m. [see Dckt. No. 34], to a date and time set by the Court on or after October
19, 2020.

        Prior to the filing of this letter, the undersigned attempted to confer with Defendants’
counsel to obtain their consent to the relief requested herein. However, Defendants’ counsel has
not responded to the undersigned’s conferral attempt. Thus, this request is not made on consent of
Defendants’ counsel.

        The basis of the request is that the undersigned has a previously scheduled personal matter,
which conflicts with October 15, 2020 Pre-Motion Conference. This is the first request of its kind.
If granted, this request would not affect any other scheduled dates.

       Thus, Plaintiff respectfully requests that the Pre-Motion Conference scheduled for October
15, 2020 at 1:00 p.m. [see Dckt. No. 34] be adjourned to a date and time set by the Court on or
after October 19, 2020.

       Thank you, in advance, for your time and attention to this matter.
                                                Respectfully submitted,
                                                            Respectfully submitted,

                                                             LEVIN-EPSTEIN & ASSOCIATES, P.C.

                                                             By: /s/ Joshua Levin-Epstein
                                                                Joshua Levin-Epstein
                                                                420 Lexington Avenue, Suite 2525
                                                                New York, NY 10170


                                                    1
       Case 1:20-cv-07293-GHW Document 36 Filed 10/12/20 Page 2 of 2




                                             Tel. No.: (212) 792-0046
                                             Email: Joshua@levinepstein.com
VIA ECF: All Counsel                         Attorneys for Plaintiff




                                     2
